AGREEMENT


This agreement (this "Agreement") is made and entered into this 29 day of
January 2010, by and between Abraham Keinan ("Keinan"), Guy Nissenson
("Nissenson") and Campbeltown Business Ltd. (“Campbeltown “).


W I T N E S S E T H :


WHEREAS, on January 29, 2010, Keinan, AMIT K LTD (a company owned and controlled
by Keinan) and Xfone, Inc. (the “Company” or “Xfone”) have entered into an
agreement (the “Purchase Agreement”) pursuant to which Keinan shall purchase
from Xfone, through AMIT, all of the capital stock of Swiftnet Limited, Auracall
Limited, Equitalk.co.uk Limited, Story Telecom, Inc. and Story Telecom Limited
(the “Transaction”); and


WHEREAS, as of the date of this Agreement, Keinan is the beneficial owner of
3,208,000 shares of common stock of Xfone (“Keinan’s Shares”); and


WHEREAS, Nissenson, Campbeltown and Keinan have entered into a voting agreement
dated September 28, 2004 (the “Voting Agreement”), and, subject to and upon the
consummation of the Transaction, they wish to terminate the Voting Agreement and
simultaneously replace it with an irrevocable written appointment by Keinan of
Nissenson, to act as Keinan’s proxy in respect of Keinan’s Shares and any other
shares of Xfone Keinan may own or hold thereafter, in the form agreed upon by
the Parties (the “Irrevocable Proxy”).


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Keinan, Nissenson and Campbeltown
(the Parties") agree as follows:
 


1.  
Subject to and upon the consummation of the Transaction, the Voting Agreement
shall be terminated, effective immediately.



2.  
The Irrevocable Proxy shall not be revocable or revoked by Keinan and shall be
binding upon his successors and assigns, provided, however, that the Irrevocable
Proxy shall have no force and effect, in respect of such shares sold by Keinan
in an arm’s length sale (in good faith) of the shares to a third party that is
not an Affiliate (as defined in the Irrevocable Proxy) or related party of
Keinan.  The Irrevocable Proxy shall remain in effect for as long as Nissenson
is the record or beneficial holder of one hundred thousand (100,000) or more
shares of the Company’s common stock or a director or an executive officer of
the Company. In the event that Nissenson is not the record or beneficial holder
of any shares of the Company’s common stock and has ceased to be a director and
an executive officer of the Company, the Irrevocable Proxy shall have no force
and effect.



3.  
Upon entering into this Agreement, Keinan shall deliver to Adv. Yoram Muszkat of
85 Yehuda Halevi St., Tel Aviv, Israel who is an agreed escrow agent for the
Parties (the “Escrow Agent”):



a.  
The Irrevocable Proxy, duly executed and with the date of execution left in
blank.

b.  
A letter of resignation from Keinan’s directorship at Xfone, which shall become
effective in the event Keinan is no longer the record or beneficial holder of at
least 1,000,000 shares of the Company’s common stock (“Keinan’s Resignation
Letter”).



4.  
Subject to and upon the consummation of the Transaction, the Escrow Agent shall
deliver the Irrevocable Proxy to Nissenson.



5.  
Subject to and upon the consummation of the Transaction, and upon receipt of
adequate evidence that Keinan is no longer the record or beneficial holder of at
least 1,000,000 shares of the Company’s common stock in the aggregate, owned
directly and/or indirectly, not including unexercised options to purchase common
stock, the Escrow Agent shall deliver Keinan’s Resignation Letter to Nissenson.



-1-

--------------------------------------------------------------------------------


For purposes of this agreement, “adequate evidence” shall mean (1) a filing with
the Securities and Exchange Commission by Keinan and/or his affiliates on Form
4, Form 5, Schedule 13D or Schedule 13G, or amendments thereto, which reports
aggregate ownership of less than 1,000,000 shares directly and indirectly; or
(2) a written statement by Keinan addressed to the Company or the Escrow Agent
to the effect that Keinan is no longer the record or beneficial holder of at
least 1,000,000 shares of the Company’s common stock.


6.  
Subject to and upon the consummation of the Transaction, and for as long as
Nissenson has voting power over any shares of the Company's common stock, in any
manner whatsoever, and Keinan is a record or beneficial holder of at least
1,000,000 shares of the Company’s common stock, Nissenson undertakes to vote
“FOR” the election/re-election of Keinan as a director of Xfone at any
shareholder meeting at which Keinan is standing for election/re-election.



7.  
In the event the Transaction is not consummated as set forth in the Purchase
Agreement, for any reason, (i) the Escrow Agent shall deliver the Irrevocable
Proxy to Keinan; (ii) this Agreement shall terminate and shall be of no further
force and effect, and (iii) the Voting Agreement shall remain in force and
effect for the remainder of its term.





IN WITNESS WHEREOF, the Parties have signed this Agreement on the day and year
first above written.






/s/ Abraham
Keinan                                                            /s/ Guy
Nissenson             
Abraham
Keinan                                                                    Guy
Nissenson






 /s/ Guy Nissenson              
Campbeltown Business Ltd.


-2-

--------------------------------------------------------------------------------

